Citation Nr: 0403835	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disability, to include chronic obstructive pulmonary 
disorder, rhinitis, and lung disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
December 1946.  He also served in the United States Naval 
Reserve from May 1950 to May 1954.  He had active duty 
training from November 12, 1950 to November 25, 1950.  The 
remaining period of time was inactive duty for training only.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for residuals of 
tinea cruris and found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a respiratory disability, to include chronic obstructive 
pulmonary disorder, rhinitis, and lung disease.  

In January 2004, the Board granted the veteran's 
representative's motion to advance the veteran's case on the 
Board's docket.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran was not treated for a skin disability in 
service and there is no competent evidence that relates his 
currently diagnosed skin disorder to his military service.  

3.  In a May 1952 rating decision, the RO denied the 
veteran's original claim for service connection for 
spontaneous pneumothorax; the veteran did not file a timely 
appeal and the decision became final.  

4.  In a May 1954 rating decision, the RO denied the 
veteran's original claim for service connection for 
bronchitis; the veteran did not file a timely appeal and the 
decision became final.  

5.  In a September 1996 decision, the Board found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for sinus, throat, and lung 
disabilities; the veteran did not appeal this determination 
and it became final.  

6.  In a May 2001 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lung disease; the veteran did not 
appeal the determination and it became final.  

7.  Additional evidence received since the September 1996 
Board decision and May 2001 RO decision, considered in 
conjunction with the record as a whole, is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  The September 1996 Board decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for sinus, throat, and lung 
disabilities is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).  

3.  The May 2001 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lung disease is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (2003).  

4.  The additional evidence received subsequent to the 
September 1996 Board decision and the May 2001 rating 
decision is not new and material, and the claim for service 
connection for a respiratory disability, to include chronic 
obstructive pulmonary disorder, rhinitis, and lung disease 
may not be reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2003).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  In an October 2001 letter, the veteran was advised 
that his claim for service connection for lung disease had 
previously been denied and what evidence was required to 
establish service connection for a disability.  He was 
subsequently advised that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA) No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, a year has passed since the 
initial November 2001 letter was sent to the veteran by the 
RO.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President recently signed a technical 
amendment to clarify that the time limitations for submitting 
evidence in the VCAA do not prevent VA from issuing a 
decision before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
Here, the veteran's notification letter was sent in October 
2001 and his claim was denied in April 2002.  Accordingly, 
there has been no Pelegrini violation.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection and his claim 
to reopen.  His service medical records, private treatment 
records, and VA treatment records are associated with the 
file.  He was afforded the opportunity to present personal 
testimony before a Decision Review Officer at the RO in June 
2003.  There is no indication that there exists any evidence 
which has a bearing on the issue adjudicated here that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  Hence, the duty 
to assist requirements of the VCAA have been met.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not document any 
complaints or a diagnosis of a chronic skin condition.  Upon 
discharge examination, his skin was reported to be normal.  
There is no medical evidence of continuity of symptomatology 
for a skin condition from the time of the veteran's 
discharge.  Furthermore, although the recent medical reports 
reflect treatment for some type of fungus, there is no 
indication that this condition is related to the veteran's 
active military service.  Additionally, an opinion is not 
necessary to satisfy the VCAA because any opinion would be 
based solely on the veteran's reported history.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (medical professionals are 
not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals).  

To the extent that the veteran offers his own opinion that 
any currently diagnosed skin disability is related to his 
military service, the Board notes that his opinion is not 
probative on the issue.  Lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, 
however, the evidence is not of such approximate balance as 
to warrant its application.  The Board concludes that the 
preponderance of the evidence is against the claim; hence, 
service connection for a skin disability is denied.  See 
Gilbert, supra.  

III.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Unless 
the Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a May 1952 rating decision, the RO denied the veteran's 
original claim for service connection for spontaneous 
pneumothorax, based on a finding that there was no evidence 
the veteran had been diagnosed with the disability in 
service.  The evidence of record at the time the decision was 
made included the veteran's service medical records which did 
not show any treatment for a spontaneous pneumothorax.  Upon 
separation examination, the veteran did not report any 
physical complaints and his lungs were reported to be normal.  
Chest x-rays did not show any abnormalities.  Private and VA 
treatment records indicated that the veteran was seen on 
several occasions from October 1951 to March 1952 with 
complaints of parasternal chest pain and a spontaneous 
pneumothorax.  The RO determined that there was no evidence 
that the veteran had been diagnosed with a pneumothorax or 
any other lung disability in service.  The veteran was 
informed of the RO's decision, but he did not file a timely 
substantive appeal.  Hence, the May 1952 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

In a May 1954 rating decision, the RO denied the veteran's 
original claim for service connection for bronchitis, based 
on a finding that there was no evidence the veteran had been 
diagnosed with the disability in service.  The evidence of 
record at the time the decision was made included the 
veteran's service medical records which did not show any 
treatment for bronchitis.  Upon separation examination, the 
veteran did not report any physical complaints and his lungs 
were reported to be normal.  Chest x-rays did not show any 
abnormalities.  Private and VA treatment records indicated 
that the veteran was seen on several occasions, and in April 
1954, he was diagnosed with chronic bronchitis.  The RO 
determined that there was no evidence that the veteran had 
been diagnosed with chronic bronchitis in service.  The 
veteran was informed of the RO's decision, but he did not 
file a timely substantive appeal.  Hence, the May 1954 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).  

Subsequently, the veteran sought to reopen his claim.  He 
submitted a test report from an allergy clinic that indicated 
that a lot of nasal congestion and sinus congestion may have 
been attributable to his allergies, and that restricted air 
flow in and out of the lungs was related to heavy smoking and 
industrial exposure.  The veteran had provided a history of 
difficulty with year round nasal congestion, sneezing and 
aching over the sinus regions and over the sides of the head 
since the 1940's.  He also reported difficulties and 
tightness in the chest and irritation of the throat around 
various job sites where he had been working, especially 
exposure to red oxide and a number of different solvents.  In 
January 1977, a private physician opined that the veteran's 
lung problems were secondary to exposure to toxic metals.  
 
In a letter dated in January 1980, the veteran reported that 
he was given flu shots in service in 1945, that his arm 
swelled and he developed flu symptoms, and that he was 
treated for problems with his eyes and sinuses.  He further 
related that he experienced allergic reactions at work, and 
that while working in 1977, his throat became swollen, he 
developed hypertension, and experienced a "sensitivity" in 
his throat and chest, and that he has been continually 
exposed to chemicals.  Numerous private medical records 
showed treatment for various conditions during the 1970's 
through the early 1990's.  However, none of these records 
documented treatment  for lung disease in the immediate post-
service period, and they did not relate the veteran's current 
lung problems to his military service.  In a September 1996 
decision, the Board confirmed the RO's determination that the 
veteran had not submitted new and material evidence 
sufficient to reopen the claim for service connection for 
lung disease.  The veteran was informed of this decision and 
he did not appeal it.  Hence, it became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).  

The veteran again sought to reopen his claim for service 
connection for allergies and lung disease, including as a 
result of a flu shot and exposure to training gas in service.  
The additional evidence submitted consisted of VA treatment 
reports dated from February 2001 to May 2001, which indicate 
that the veteran was seen for complaints of vague allergy 
symptoms with no current active symptoms.  He provided a 
conflicting history of allergy to medication.  The assessment 
was possible anxiety disorder.  In a May 2001 rating 
decision, the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen the claim for 
service connection for lung disease and allergies, including 
due to a flu shot and/or exposure to training gas in service.  
The veteran was informed of this decision and he did not 
appeal it.  Hence, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

In July 2001, the veteran sought to reopen his claim.  He 
submitted private medical records dated from 1994 to 2002 
which show that the veteran has been treated for asthma, 
allergies, pharyngitis, sinus congestion, chronic rhinitis, 
and lung disease.  A January 2002 letter from the Department 
of the Army discussed the experimental flu vaccines which had 
been tested while the veteran was on active duty and 
indicates that he may have received an experimental flu 
vaccine.  Nevertheless, the additional evidence still does 
not tend to show that the veteran was diagnosed with a 
chronic respiratory or lung disability in service or that any 
currently diagnosed disability was related to his military 
service.  Therefore, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001).  Accordingly, the claim 
for service connection for a respiratory disability, to 
include chronic obstructive pulmonary disorder, rhinitis, and 
lung disease is not reopened, and the appeal is denied.  


ORDER

Service connection for a skin disability is denied.  

New and material evidence has not been presented to reopen 
the claim for service connection for a respiratory 
disability, to include chronic obstructive pulmonary 
disorder, rhinitis, and lung disease, and the appeal is 
denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



